Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The present action represents the first action on the merits. Claims 1-9 are currently pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 20 April 2018. It is noted, however, that applicant has not filed a certified copy of Chinese application 201810359115.8 as required by 37 CFR 1.55. This application is thus afforded a priority date corresponding with the filing date of 16 April 2019.
Information Disclosure Statement
	No Information Disclosure Statement (IDS) was submitted for examiner’s consideration.
Drawings
The drawings are objected to because they do not show every feature of the invention specified in the claims. More specifically, the drawings submitted by the applicant fail to show an enclosure as recited in Claim 8 and a base as recited in Claim 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice to Applicant
	The examiner notes that no definition is given for the terms “ranging mainboard”, “ranging transmitting board”, or “ranging receiving board”, nor are any capabilities or parameters thereof given aside from their relative position within the invention. The examiner has given each term its broadest reasonable interpretation as is known in the art. The examiner therefore defines each board as being a physical wall on a machine chip body which encloses the body’s optical elements within.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to Claim 6, the claim recites the limitations “the ranging transmitting lens (7)” and “the ranging receiving lens (6)” in lines 2 and 3 of the claim, respectively. There is insufficient antecedent basis for these limitations in the claim. The examiner suggests that amending the claim to depend upon Claim 2, which introduces the above limitations, would alleviate the issue.
With respect to Claim 8, the term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The parameters of the clearance fit, if any, are not specified by the applicant beyond the use of the relative term. For the purposes of examination, the examiner has treated the recitation that “the transmitting cavity and receiving cavity are in small clearance fit with the inner wall of the enclosure” as meaning that the two cavities cannot be directly mated to the inner wall of the enclosure, and that air must be permitted between the inner wall of the enclosure and the two cavities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky (U.S. Pre-Grant Patent Publication No. 2008/0002176, hereafter “Krasutsky”).
	With respect to Claim 1, Krasutsky teaches:
An integrated rotary machine chip for a laser radar sensor (disclosed by Krasutsky in Figs. 2 and 4 and Para. 47 as “LADAR sensor 103” and “gimbal ring 106” in conjunction with each other, as well as in all subsequent references in Krasutsky thereof)
Comprising:
A machine chip body (disclosed by Krasutsky in Figs. 2 and 4 and Para. 47 as “LADAR sensor 103” and “gimbal ring 106” in conjunction with each other, as well as in all subsequent references in Krasutsky thereof)
wherein two positioning bearings (2, 3) are arranged on the upper side and the lower side of the machine chip body (1) respectively (disclosed by Krasutsky in Fig. 2 and Para. 47: “As is best shown in FIG. 2, the sensor 103 includes a pair of trunions 200 (only one shown) that are rotatably mounted within a pair of bores 203 (only one shown) in the gimbal ring 106. The bores 203 include mechanical assemblies such as bearings, bushing, etc. (not shown) to facilitate rotation of the trunions 200 in the bores 203 in a manner known to the art.”) (emphasis added)
the two positioning bearings (2, 3) are coaxial (made implicit by Krasutsky as described above: “As is best shown in FIG. 2, the sensor 103 includes a pair of trunions 200 (only one shown) that are rotatably mounted within a pair of bores 203 (only one shown) in the gimbal ring 106. The bores 203 include mechanical assemblies such as bearings, bushing, etc. (not shown) to facilitate rotation of the trunions 200 in the bores 203 in a manner known to the art.” It is clear that, were the bores comprising bearings not coaxial, the device taught by Krasutsky would cease to function)
the machine chip body (1) includes a ranging transmitting board (9) (disclosed by Krasutsky in Figs. 4 and 8B as any one of the walls of “LADAR sensor 103”)
a ranging receiving board (10) (disclosed by Krasutsky in Figs. 4 and 8B as any one of the walls of “LADAR sensor 103”)
a laser ranging transmitting module (disclosed by Krasutsky in Fig. 4 and Para. 71 as “laser designator 409”, wherein “the laser designator 409 is located on the sensor 103 and generates a laser beam 800.”)
a laser ranging receiving module (disclosed by Krasutsky in Fig. 9A and Para. 72 as “scan mirror 903”, “optical train 904”, and “LADAR detector fiber array 905”, as well as in all subsequent references in Krasutsky thereof)
and a ranging mainboard (8) (disclosed by Krasutsky in Figs. 4 and 8B as any one of the walls of “LADAR sensor 103”)
a receiving cavity (disclosed by Krasutsky in Fig. 9A; it can be seen that all the components which comprise the laser ranging receiving module are disposed inside a cavity)
the laser ranging receiving module [is] located in… the receiving cavity (disclosed by Krasutsky in Fig. 9A; it can be seen that all the components which comprise the laser ranging receiving module are disposed inside a cavity)
Krasutsky may not teach:
wherein the ranging transmitting board (9) and the ranging receiving board (10) are arranged on the front side and the rear side of the machine chip body (1) respectively
the ranging mainboard (8) is arranged on the left side of machine chip body (1)
however, with respect to the above limitations, the Claim merely recites the rearrangement of parts already disclosed in the prior art without modifying the operation of the device or otherwise producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the Claim (in this case, the transmitting board, receiving board, and mainboard all taught by Krasutsky as described above).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to arrange the three boards as claimed, since it has been held that the mere rearrangement of parts has no patentable significance when the rearrangement fails to modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Furthermore, Krasutsky may not teach:
a transmitting cavity
wherein:
the laser ranging transmitting module… [is] located in the transmitting cavity
however, with respect to the above limitations, the Claim merely recites the duplication of a part already disclosed in the prior art without producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the Claim (in this case, the receiving cavity taught by Krasutsky as described above, which does not differ from the transmitting cavity save for the fact that it houses the receiving module instead of the transmitting module).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use a second cavity to hold the transmitting module since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Finally, Krasutsky may not teach that:
the transmitting cavity is located right above the receiving cavity
However, with respect to the above limitations, the Claim merely recites the rearrangement of parts already disclosed in the prior art without modifying the operation of the device or otherwise producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the Claim (in this case, the cavity taught by Krasutsky and merely duplicated in the application, as established above).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to arrange the two cavities as claimed, since it has been held that the mere rearrangement of parts has no patentable significance when the rearrangement fails to modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	With respect to Claim 6, Krasutsky renders obvious the machine chip of Claim 1. Krasutsky further teaches:
wherein the ranging transmitting lens (7) is a 45-degree angle reflector or a 45-degree angle prism (disclosed by Krasutsky in Fig. 8C and Para. 71 as “turning prism 410”)
and the ranging receiving lens (6) is a 45-degree angle reflector or a 45-degree angle prism (disclosed by Krasutsky in Fig. 9A and Para. 72: “The high speed scanner rotates the elevation scan mirror 903 through a small angle center around 45.degree” [sic.])

	With respect to Claim 8, Krasutsky renders obvious the machine chip of Claim 1. Krasutsky further teaches:
wherein an enclosure is also arranged on the outside of the machine chip body (1) (disclosed by Krasutsky in Fig. 1 and Para. 30 as “chamber 109” as well as in all subsequent references in Krasutsky thereof)
the machine chip body (1) is surrounded by the enclosure (disclosed by Krasutsky as described above as “chamber 109” as well as in all subsequent references in Krasutsky thereof)
and the transmitting cavity and receiving cavity are in small clearance fit with the inner wall of the enclosure (disclosed by Krasutsky in at least Fig. 1, it can be seen that while the top and bottom of the gimbal ring are mounted to the “chamber 109”, the body is otherwise unattached and thus air is permitted between the various components of the body and the chamber’s boundaries)

	With respect to Claim 9, Krasutsky renders obvious the machine chip of Claim 1. Krasutsky further teaches:
wherein a base matched with the machine chip body is arranged at the bottom of the machine chip body (1) (disclosed by Krasutsky in Figs. 1 and 4 and Para. 48: “Returning to FIG. 4, the sensor 103 is mounted through the gimbal ring 106 from the top 401 and bottom 402 so that extended travel and scanning in azimuth is possible.”).

	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky in view of Itami et al. (Japanese Patent Doc., ID JP 2017107085 A, hereafter “Itami”) and Karplus et al. (U.S. Pre-Grant Patent Publication No. 2018/0123412, hereafter “Karplus”).
	With respect to Claim 3, Krasutsky renders obvious the machine chip of Claim 1. Krasutsky further teaches:
a… motor rotor (13) (disclosed by Krasutsky in Fig. 4 and Para. 48 as “servo-motor 405”)
wherein the… motor rotor (13) is connected with the machine chip body (1) to drive the machine chip body (1) to rotate (disclosed by Krasutsky in Fig. 4 and Para. 48 as “servo-motor 405”)
a…power supply mechanism (rendered implicit by Krasutsky in Fig. 4 and Para. 71 as “laser designator 409”, wherein “the laser designator 409 is located on the sensor 103 and generates a laser beam 800” as a laser beam cannot be generated without power)
wherein:
the… power supply mechanism is used to supply power for the laser ranging module (rendered implicit by Krasutsky in Fig. 4 and Para. 71 as “laser designator 409”, wherein “the laser designator 409 is located on the sensor 103 and generates a laser beam 800” as a laser beam cannot be generated without power)
	Krasutsky may not teach:
a brushless motor rotor (13) (emphasis added)
wherein the brushless motor rotor (13) is connected with the machine chip body (1) to drive the machine chip body (1) to rotate (emphasis added)
However, Itami teaches the use of a brushless motor in a laser radar device in this capacity. Itami states: “The rotor magnet 27 a is fixed to the lower inner surface of the flange 21 and constitutes an outer rotor type brushless motor together with a stator core 27 b (winding coil 27 c) fixed to the housing 24” (emphasis added) (Para. spanning pages 6 and 7 of the attached machine translation).1
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use a brushless motor rotor instead of the servo-motors taught by Krasutsky (see at least Para. 48 in Krasutsky for reference to “servo-motor 405”) since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the brushless motor taught by Itami for the servo-motor taught by Krasutsky. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Krasutsky/Itami may not teach:
a wireless power supply mechanism (4) (emphasis added)
wherein:
the wireless power supply mechanism is used to supply power for the laser ranging module. (emphasis added)
However, Karplus teaches the use of a power supply mechanism which may be wireless. Per Para. 73: “Power interface 318 may include one or more components configured for wireless (or wired) transmission of power between platforms 310 and 330. By way of example, interface 318 may include transformer coil(s) (not shown) arranged to receive a magnetic flux extending through the transformer coils to induce an electrical current for powering one or more components (e.g., sensor 312, controller 314, communication interface 316, etc.) of platform 310.”
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to use a wireless power supply system as taught by Karplus over the power supply of Krasutsky or Itami wireless because the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a power supply which can be wireless as taught by Karplus for the power supply implicit in Krasutsky/Itami. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Furthermore, Krasutsky/Itami may not teach:
an upper wireless photoelectric communication circuit board (5)
a lower wireless photoelectric communication circuit board
wherein:
the upper wireless photoelectric communication circuit board (5) is communicatively connected with the lower wireless photoelectric communication circuit board
However, Karplus teaches the use of a communication interface which necessarily contains these elements:
Communication interface 316 may include any combination of wireless or wired communication components (e.g., transmitters, receivers, antennas, light sources, light detectors, etc.) configured to transmit (e.g., signal 302) and/or receive (e.g., signal 304) data and/or instructions between platforms 310 and 330. In one example, where communication interface 316 is an optical communication interface, interface 316 may include one or more light sources arranged to emit modulated light signal 302 for receipt by a light detector included in platform 330. (Para. 72)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the communication system of Karplus with the system of Krasutsky/Itami because the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the communication system of Karplus with the “circuitry” of Krasutsky/Itami (refer to Para. 58 of Krasutsky for a discussion of the circuitry originally in the system of Krasutsky/Itami). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Finally, Krasutsky/Itami/Karplus may not teach:
one end of the wireless power supply mechanism (4) is electrically connected with the lower wireless photoelectric communication circuit board (emphasis added)
the other end thereof is electrically connected with the ranging mainboard (8) and the upper wireless photoelectric communication circuit board (5) (emphasis added)
However, with respect to the above limitations, the Claim merely recites the rearrangement of parts already disclosed in the prior art without modifying the operation of the device or otherwise producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the Claim (in this case, the power and communications interfaces disclosed by Karplus, as described above, which must necessarily be connected, albeit not necessarily at opposite physical ends).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to arrange the power and communication systems as claimed, since it has been held that the mere rearrangement of parts has no patentable significance when the rearrangement fails modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	With respect to Claim 5, Krasutsky/Itami/Karplus renders obvious the machine chip of Claim 3. Krasutsky/Itami may not teach:
wherein the wireless power supply mechanism (4) supplies power for a magnetic core or supplies power for an internal/external transformer
however, Karplus further teaches the above limitation. Per Para. 73 of Karplus: “Further, for instance, device 300 may also include a magnetic core (not shown) extending through the transformer coils in interface 318 (and/or transformer coils included in platform 330) to guide the magnetic flux through the respective transformer coils thereby improving efficiency of power transmission between the two platforms.”)
	Karplus, as demonstrated above, argues that the use of a magnetic core improves the efficiency of power transmission throughout a system (see again Para. 73, quoted above). Thus, it would have been obvious to one of ordinary skill in the art to provide a magnetic core as taught by Karplus with the motivation of improving the efficiency of power transmission between the various components of the system of Krasutsky/Itami.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky in view of Itami and Karplus, further in view of Zhang et al. (Chinese Patent Doc., ID CN 105911555 A, hereafter “Zhang”).
	Krasutsky/Itami/Karplus renders obvious the machine chip of Claim 3. Krasutsky/Itami/Karplus may not teach:
a grating structure (11) and a photoelectric switch (12) matched with the grating structure (11)
wherein:
the photoelectric switch (12) is matched with the grating structure (11) to detect the rotation speed
However, Zhang teaches the above, used in a “laser distance measuring sensor” as components of a “photoelectric encoder.” Per the attached machine translation: “The photoelectric encoder is composed of optical grating disc and a photoelectric detecting device” [sic.] (Para. spanning Pages 4 and 5, see also Fig. 2).2
	Zhang further asserts: “It should be noted that, the photoelectric encoder except for the engine, but also can be used for other situations, such as motor speed measurement” [sic.] (Page 5, fifth Para.). It takes only ordinary skill in the art of LiDAR systems and components thereof to realize that making a determination of the rotation speed of such a system is an end in itself. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the system of Krasutsky/Itami/Karplus with the encoder taught by Zhang with the motivation of being able to determine said system’s rotation speed.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky in view of Pei et al. (U.S. Pre-Grant Patent Publication No. 2018/0180722, hereafter “Pei”).
	Krasutsky renders obvious the machine chip of Claim 1. Krasutsky may not teach:
a counterweight (16)
However, Pei teaches the use of a counterweight in a LiDAR system, one which can move as needed: “According to some other embodiments of the present invention, a scanning lidar system includes… a counterweight movably attached to the internal fame, [and] a driving mechanism mechanically coupled to the counterweight” (disclosed by Pei in Para. 10).
	The purpose of a counterweight is to prevent a rotating body from becoming unbalanced by moving the body's center of gravity closer to the axis of rotation. One of ordinary skill in the art of LiDAR systems and components thereof, which frequently comprise spinning systems or components, would recognize that providing a more even weight distribution in a rotating body is an end in itself. Thus, it would have been obvious to provide the device taught by Krasutsky with a counterweight as taught by Pei with the motivation of providing said device a more even weight distribution.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 2 recites, among other limitations, “the laser ranging receiving module comprises a receiving reflector adjusting slider (15) and a ranging receiving lens (6) fixed to the receiving reflector adjusting slider (15), wherein… the receiving reflector adjusting slider (15) [is] used to adjust [the position of the corresponding lens]” (lines 4-8 of the Claim). As was established earlier, Krasutsky teaches the “ranging receiving lens” as “scan mirror 903”, supra. However, referring to Krasutsky Fig. 9A, which depicts the claimed machine chip operating as a LADAR device, it is clear that adjusting the position of “scan mirror 903” would necessarily prevent at least a portion of the light received by the device from reaching “fiber array 905”, thus preventing the device from properly scanning an area and rendering it unsatisfactory for its intended purpose.
Per MPEP 2143.01, Section V: “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” Since it has been established that modifying the device taught by Krasutsky would render it as such, it is categorically impossible for Claim 2 to be rendered obvious in light of Krasutsky and any additional source.
Conclusion
	The prior art made of record and not relied upon in the present basis of rejection
is noted in the attached form PTO-892 and is considered pertinent to applicant's
disclosure. The art consists of:
Dong et al. (PCT Application, ID WO 2020/142966 A1), which discloses a LiDAR device comprising, among other components, a plurality of optical elements intended to enlarge the device’s field of view.
Klepsvik (Canadian Patent Doc., ID CA 2732418 A1), which discloses a system using light to detect obstacles in the path of a marine vessel.
Krasutsky et al. (U.S. Patent No. 5,224,109), which discloses a Laser Radar Transceiver for aiding in the guidance of missiles.
Nie et al. (Chinese Patent Doc., ID CN 104816217 A)
Wang (PCT Application, ID WO 2020/142965 A1)
Woloschyn (U.S. Patent No. 8,830,485 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571)272-8114. The examiner can normally be reached 10 AM - 8 PM Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z./Examiner, Art Unit 3645

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All references to the text of Itami in this office action are references to the attached machine translation.
        2 All references to the text of Zhang are references to the attached machine translation. All references to figures in Zhang are references to the original document, also attached.